Case 1:13-cr-00982-GBD Document 83 Filed 12/22/20 Page 1of1

GELBER +
SANTILLO

VIA ECF

The Honorable George B. Daniels
United States District Court
Daniel Patrick Moynihan

United States Courthouse

500 Pearl St.

New York, NY 10007-1312

   

Re: United States v. Kennedy Reyes, 13-CR-982 (GBD)
Dear Judge Daniels:

Our firm was recently retained to file a reply brief on behalf of Kennedy Reyes in
connection with his pending compassionate release motion. We intend to file a reply brief by no
later than December 29, 2020, and respectfully request that the Court consider the additional
information we intend to include in our reply brief before deciding Mr. Reyes’s pending motion
for compassionate release. Thank you for your consideration.

’ Sincerely,
/s/ Kristen M. Santillo
SO. ORDERED: | |
Dox Kristen M. Santillo

Daniels, U SDJ. Lf
(pec 22 wy

     
  

 

Dated: __

’

 

 
